Citation Nr: 0100829	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite, to include arthritis, burning feet, phlebitis, 
circulatory problems, skin cancer, chronic night pain, and 
loss of immune functions.  

2.  Entitlement to service connection for a skin disorder of 
the hands and feet.  

3.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for residuals of a duodenal ulcer repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for residuals of frostbite, to include arthritis, burning 
feet, phlebitis, circulatory problems, skin cancer, chronic 
night pain, and loss of immune functions.  The RO also 
declined to reopen, for a lack of new and material evidence, 
the veteran's service connection claims for a skin disability 
of the hands and feet and post-operative residuals of a 
duodenal ulcer repair.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

The veteran's appeal was originally presented to the Board in 
October 1999, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  In an August 1966 RO decision, the veteran's claim for 
service connection for a duodenal ulcer was denied.  He did 
not file a timely appeal.  

2.  In support of his application to reopen his claim for 
service connection for a gastrointestinal disability, the 
appellant has submitted post-service VA medical treatment 
records, private medical records, and his own contentions.  

3.  The appellant's evidence submitted since the last final 
denial of his claim is cumulative and redundant of the 
evidence previously of record.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence 
with which to reopen his claim for service connection for a 
gastrointestinal disability, to include residuals of a 
duodenal ulcer.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in December 1965 for service 
connection for a duodenal ulcer.  On his application, the 
veteran reported that his stomach disorder began in 1952.  In 
an August 1966 rating decision, the RO denied his claim, 
finding no evidence that any gastrointestinal disability was 
either incurred in or aggravated by active military service.  
The veteran did not file a timely appeal.  

The veteran filed an application in April 1997 to reopen his 
previously-denied claim for service connection for a 
gastrointestinal disability, to include residuals of a 
duodenal ulcer.  In an October 1997 rating decision, the 
veteran was denied service connection for residuals of 
frostbite, to include arthritis, burning feet, phlebitis, 
circulatory problems, skin cancer, chronic night pain, and 
loss of immune functions.  The RO also found no new and 
material evidence had been submitted with which to reopen the 
veteran's claims for service connection for a skin disorder 
of the hands and feet and the postoperative residuals of a 
duodenal ulcer.  He responded with a December 1997 notice of 
disagreement, and was afforded a December 1997 statement of 
the case.  He then filed a December 1997 VA Form 9, 
perfecting his appeal.  

In support of his application to reopen his claim for service 
connection for a gastrointestinal disability, the veteran has 
submitted private and VA medical records.  These records 
include private treatment records showing the veteran was 
admitted to a private hospital in August 1956.  He complained 
of gastrointestinal pain and vomiting.  He was diagnosed with 
and treated for hypertrophic gastritis with acute hemorrhage 
and a possible gastric ulcer.  These documents were 
originally received by the RO in July 1966 and were cited 
within the August 1966 rating decision.  

The veteran was also afforded a November 1971 VA general 
medical examination.  He reported a history of duodenal ulcer 
disease, with surgical correction at a VA medical center in 
December 1965.  The only diagnosis afforded the veteran at 
that time was postoperative status, hemigastrectomy, 
vagotomy, and splenectomy.  These diagnoses were confirmed by 
a June 1972 VA hospitalization summary; the veteran was 
initially hospitalized in May 1972 for treatment of a skin 
disorder of the hands and feet.  

The veteran has reported the possible existence of additional 
VA and private medical treatment, but attempts to contact 
these facilities have not yielded additional medical 
evidence.  

The veteran's claims were first presented to the Board in 
October 1999, at which time all issues were remanded for 
additional development, including obtaining the veteran's VA 
medical treatment records from the VA medical center in 
Johnson City, Tenn.  In November 1999, the RO contacted the 
VA medical center in Johnson City, and was told the veteran's 
medical treatment records, if any, at that facility had been 
transferred to a VA facility in Clarksburg, WV.  That 
facility reported in January 2000 that it had no copies in 
its possession of the veteran's medical treatment records.  

Analysis

In an August 1966 rating decision, the veteran's claim for 
service connection for a duodenal ulcer was denied; the RO 
found no evidence that his current gastrointestinal 
disability was either incurred in or aggravated by active 
military service, or within a year after service separation.  
See 38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  Because a 
timely appeal was not initiated by the veteran, this RO 
decision is final and may only be reopened if new and 
material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of his application to reopen his finally-denied 
claim, the veteran has submitted private and VA medical 
treatment records, as well as his own contentions.  For the 
reasons to be discussed below, this additional evidence is 
not new and material, and the application to reopen the claim 
must be denied.  

Considering the veteran's 1956 private hospitalization report 
and his VA treatment records, this evidence is not new and 
material within the meaning of 38 C.F.R. § 3.156 (2000).  
First, the private hospitalization reports were of record at 
the time of, and were cited in, the original August 1966 RO 
denial.  Obviously, this evidence cannot be considered new.  
Next, while the subsequent VA treatment records post-dates 
the 1966 RO denial and obviously was not of record at that 
time, it only confirms facts accepted by the VA at the time 
that the claim was originally denied; that the veteran had a 
gastrointestinal disability dating back to 1956 which 
required surgical correction on several occasions subsequent 
thereto.  Because the VA medical records essentially confirm 
facts already proven within the record, these records are 
cumulative and redundant of previously considered evidence.  
Additionally, the VA medical records fail to address the 
basis of the original denial, the lack of evidence that his 
current gastrointestinal disability was either incurred in or 
aggravated by active military service, or within a year after 
service separation.  Thus, these records are not "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156 (2000).  

Lastly, the veteran's own contentions, that his current 
gastrointestinal began during service or within a year 
thereafter, must be considered.  However, the veteran's 
allegations are essentially the same as those advanced at the 
time of the prior decision.  When he applied for service 
connection in 1965, the veteran reported to VA that his 
stomach disorder began in service in 1952.  Thus, this 
contention is not new within the meaning of 38 C.F.R. § 3.156 
(2000).  

In conclusion, the evidence submitted since the last final 
denial of the veteran's claim is not new and material, and 
therefore, his application to reopen his claim for service 
connection for a gastrointestinal disability, to include 
residuals of a duodenal ulcer, must be denied.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


ORDER

The veteran's application to reopen his claim for service 
connection for a gastrointestinal disability, to include 
residuals of a duodenal ulcer is denied, based on a lack of 
new and material evidence.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran also seeks service connection for a skin 
disability of the hands and feet; according to the RO, this 
issue was previously and finally-denied, and only upon the 
submission of new and material evidence can this claim be 
reconsidered.  See 38 U.S.C.A. § 5108; 7105 (West 1991 & 
Supp. 2000).  The RO has determined the veteran has not 
submitted new and material evidence, and denied his 
application to reopen; this issue has been appealed to the 
Board.  However, review of the record does not reveal a prior 
original decision denying service connection for a skin 
disability, or any notice thereof to the veteran.  While the 
veteran's skin disability was considered on several occasions 
as part of his claim for nonservice-connected pension, that 
consideration does not equate to a denial of service 
connection for a skin disability.  Thus, the veteran's claim 
should be treated as an original claim and considered based 
on all evidence of record.  As the RO has not yet addressed 
the merits of the veteran's service connection claim, this 
issue must be remanded for review of this issue by the agency 
of original jurisdiction.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Under 
this Act, the VA is required to provide a medical examination 
in the case of any claim for disability compensation whenever 
such an examination is "necessary to make a decision on the 
claim."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)). 

Under the Act, the VA has a duty under certain circumstances 
to provide the veteran a medical examination, to include a 
medical opinion concerning the nexus, if any, between an in-
service disease or injury and any claimed current disability.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A(d)).  Such must be accomplished 
regarding the veteran's claims for service connection for 
residuals of frostbite, and a skin disability of the hands 
and feet.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3. The veteran should be afforded a VA 
medical examination(s) to evaluate his 
claimed disabilities resulting from cold 
exposure and/or frostbite during service.  
A notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
The examiner should evaluate each of the 
reported disabilities for which the 
veteran claims service connection, to 
include, but not be limited to, a skin 
disability, and determine if such a 
current disability exists and if it is at 
least as likely as not that the current 
disabling condition is the result of 
disease or injury, including cold 
exposure injury, the veteran had in 
service.  The examiner should state for 
the record all current diagnosed 
disabilities for which the veteran claims 
service connection and, to the best of 
the examiner's medical judgment, the 
approximate date of onset of each 
disability which is currently 
demonstrated.  The medical basis for all 
opinions expressed should be indicated.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure full 
compliance with that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  For 
further guidance on the processing of this 
appeal in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



